PER CURIAM. Attorney Scott Adams, counsel for appel- lant Robert Grady, appeared before this court on May 16, 2002, to show cause why he should not be held in contempt for fading to file his client’s brief on' or before April 11, 2002, a final extension date, as previously ordered. During the hearing conducted on May 16, 2002, we accepted Mr. Adams’s guilty plea for failing to file his client’s brief prior to the final extension date. Mr. Adams has taken responsibdity for his fadure to file the brief, and has submitted statements in mitigation of his actions when making his plea.  Based upon the foregoing, we accept Mr. Adams’s guilty plea for failing to file his client’s brief in a timely manner, and we fine him $250.00. We also note that Mr. Adams made a commitment to this court to have his client’s brief filed with the clerk of this court within seven days from the entry of this opinion. Any failure to fulfdl this obligation will result in further proceedings. A copy of this opinion wid be forwarded to the Committee on Professional Conduct.